                                          Case 5:21-cv-02155-LHK Document 66 Filed 06/09/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    BENJAMIN HEWITT, et al.,                            Case No. 21-cv-02155-LHK (SVK)
                                   8                   Plaintiffs,
                                                                                            ORDER RE AUGUST 12, 2021
                                   9            v.                                          DISCOVERY HEARING IN RELATED
                                                                                            CASES
                                  10    GOOGLE LLC,
                                  11                   Defendant.

                                  12          The parties are informed that the Court has reserved August 12, 2021 at 9:30 a.m. for a
Northern District of California
 United States District Court




                                  13   further discovery conference on disputed issues that are ripe for adjudication in the related cases of

                                  14   Brown et al. v. Google LLC, 20-cv-3664-LHK, and Calhoun et al. v. Google LLC, 20-cv-5146-

                                  15   LHK. At present, the parties in this case should plan to attend the August 12 discovery

                                  16   conference; however, they may submit a statement by August 2, 2021 requesting to be excused

                                  17   from the conference.

                                  18          SO ORDERED.

                                  19   Dated: June 9, 2021

                                  20

                                  21
                                                                                                    SUSAN VAN KEULEN
                                  22                                                                United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
